EXHIBIT 10.3

 

NONQUALIFIED STOCK OPTION AGREEMENT
(Optionee: James E. Rogers
                         Grant Date)

 

THIS AGREEMENT is made as of the Grant Date specified above (the “Grant Date”),
between Duke Energy Corporation, a Delaware corporation (the “Corporation”), and
the Optionee specified above (the “Optionee”).

 

RECITALS

 

The Corporation has entered into an employment agreement with the Grantee dated
                              (the “Employment Agreement”), pursuant to which it
has agreed to make certain equity-based awards to the Grantee, including the
award memorialized by this Agreement (the “Award”).  The Award is made pursuant
to the Duke Energy Corporation 2006 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the “Plan”).  The applicable provisions of the
Plan are incorporated in this Agreement by reference, including the definitions
of terms contained in the Plan (unless such terms are otherwise defined herein).

 

Section 1.  Grant and Designation of Option.  Pursuant to the provisions of the
Employment Agreement, the Corporation hereby grants to the Optionee, subject to
the terms and conditions of the Plan, the Employment Agreement and this
Agreement, the right and option to purchase from the Corporation the aggregate
number of                  shares of common stock of the Company (“Common
Stock”) at a per share price of                  (the “Option Price”), all
subject to adjustment as provided in Section 3.2 of the Plan (collectively, the
“Option”). The Option is not an incentive stock option within the meaning of
Section 422 of the Code. This Agreement shall constitute an “Award Agreement”
under the Plan.

 

Section 2.  Term of Option and Vesting.  Subject to earlier forfeiture,
termination, acceleration or cancellation of the Option as provided in this
Agreement, the term of the Option shall be for a period of ten (10) years from
the Grant Date.  Subject to the provisions of this Agreement, the Option shall
vest at such times and as to such number of shares as determined on the basis of
the following schedule:

 

Number of Shares

 

Upon Optionee remaining
continuously employed with the
Corporation and Subsidiaries from
the Grant Date through

 

 

 

 

 

 

 

 

 

 

Section 3.  Method of Exercise.  To the extent that the right to purchase shares
has become vested, the Option, or any part thereof, may be exercised by giving
signed, written notice

 

--------------------------------------------------------------------------------


 

of exercise to the Corporation (the “Exercise Notice”) specifying the number of
shares to be purchased, subject to Section 7.  The date of exercise shall be the
date the properly completed Exercise Notice is delivered to the Corporation.
 The Exercise Notice shall be accompanied by payment of the aggregate Option
Price for the shares to be purchased, in the following manner:

 

(a)           in U.S. dollars by personal check, bank draft or money order
payable to the order of the Corporation, or by wire transfer or direct account
debit; or

 

(b)           by delivery of shares of Common Stock or other securities of the
Corporation with a Fair Market Value on the date of exercise at least equal to
the Option Price for the shares being purchased; or

 

(c)           by combination of the methods described in paragraphs (a) and
(b) above.

 

For purposes of paragraph (a) above, if, and in such manner, as the Optionee is
permitted by the Corporation’s Executive Compensation and Benefits Department,
and which is not contrary to federal or state securities or other laws,
rules and regulations, the Optionee may provide for the payment of the aggregate
Option Price for the shares to be purchased by delivering a properly executed
Exercise Notice together with irrevocable instructions to a broker to promptly
deliver to the Corporation the amount of such aggregate Option Price.  The
Corporation, acting through its Executive Compensation and Benefits Department,
may comply with applicable law or internal procedures by restricting the manner
by which the Optionee may pay the Option Price or permitting an alternate method
therefore.

 

Subject to Section 4 and the other applicable provisions of this Agreement and
the Plan, in the event of the exercise of the Option, the Corporation shall
deliver to the Optionee or, if applicable, to a broker designated by the
Optionee, a certificate representing the shares of Common Stock purchased as a
result of the exercise.

 

Section 4.  Tax Withholding.  Shares of Common Stock shall not be issued upon
the exercise of the Option unless all federal, state and other governmental
withholding tax requirements arising from such exercise have been satisfied by
the Optionee or provision therefor has been made to the satisfaction of the
Executive Compensation and Benefits Department.  The number of shares of Common
Stock that would otherwise be deliverable upon exercise of the Option shall be
reduced by the Committee, or its delegatee, to fully satisfy any tax withholding
requirements, unless the Committee, or its delegatee, in its discretion permits
Optionee to satisfy such tax obligation by other payment to the Corporation.

 

Section 5.  Nonalienation.  The Option granted hereunder is not assignable or
transferable by the Optionee otherwise than by will or the laws of descent and
distribution, and is exercisable, during the Optionee’s lifetime, only by the
Optionee.  Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the Option, or of any right or privilege conferred hereby,
contrary to the provisions hereof, or upon the levy of any attachment or similar
process upon, or other voluntary or involuntary attempted alienation of, the
Option, or any right or privilege conferred hereby, the Option and the right and
privilege conferred hereby shall immediately become null and void.
 Notwithstanding the foregoing provisions of this Section 5,

 

2

--------------------------------------------------------------------------------


 

in accordance with Section 6.5 of the Plan, the Optionee may, with the advance
approval of the Committee, transfer or assign some or all of the Option granted
hereunder to members of the Optionee’s immediate family (as determined by the
Committee) or to trusts, partnerships or corporations whose beneficiaries,
members or owners are members of the Optionee’s immediate family. Any such
transfer or assignment shall be subject to the terms and conditions specified by
the Committee as described in an Option Transfer Agreement to be executed by the
Corporation, the Optionee and the assignee or transferee.  Except to the extent
provided in Sections 3 or 4 above or the foregoing provisions of this Section 5,
in no event may shares of Common Stock subject to the Option be sold,
transferred, exchanged, assigned, pledged, hypothecated, alienated or otherwise
encumbered until January 1, 2014 or, if earlier, the termination of the
Optionee’s continuous employment by the Corporation (including its
Subsidiaries).

 

Section 6.  Rights as a Stockholder.  The Optionee shall have no rights as a
stockholder with respect to any shares of Common Stock subject to the Option
prior to the date of issuance to Optionee of a certificate or certificates for
such shares.

 

Section 7.  Effect of Termination of Employment.  The Option shall be subject to
the following provisions in the case of the cessation of the Optionee’s
employment during the term of the Option:

 

(a)           In the event that the Optionee’s continuous employment by the
Corporation (including Subsidiaries) terminates by reason of death or disability
(meaning any physical or mental illness or injury that precludes the Optionee
from performing any job for which he is qualified and able to perform based upon
his education, training or experience), subject to the timely execution and
non-revocation of a release of claims as described in the Employment Agreement,
any portion of the Option that is then unvested shall vest immediately.

 

(b)           In the event that the Optionee’s continuous employment by the
Corporation (including Subsidiaries) terminates as a result of termination of
such employment (i) by the Corporation without “Cause” (as defined in the
Employment Agreement) or (ii) by the Grantee with “Good Reason” (as defined in
the Employment Agreement) or (iii) by reason of retirement of the Grantee with
approval of the Board, subject to the timely execution and non-revocation of a
release of claims as described in the Employment Agreement, any portion of the
Option that is then unvested shall continue to vest as if the Optionee’s
employment had not been terminated.

 

(c)           In the event that the Optionee’s continuous employment by the
Corporation (including Subsidiaries) terminates as a result of termination of
such employment by the Employee other than with “Good Reason” (as defined in the
Employment Agreement) and other than by reason of retirement with the approval
of the Board, any portion of the Option that is then unvested shall expire
immediately.

 

(d)           In the event that the Optionee’s continuous employment by the
Corporation (including Subsidiaries) terminates as a result of termination of
such employment by the Corporation  for “Cause” (as defined in the Employment
Agreement), each Option (vested or unvested) then outstanding shall expire
immediately.

 

3

--------------------------------------------------------------------------------


 

(e)           In the event that following the occurrence of a Change in Control
(as defined in the Plan as in effect on the effective date of the Employment
Agreement) and before the second anniversary of such occurrence, Optionee’s
continuous employment by the Corporation (including Subsidiaries) is terminated
(1) by the Corporation without “Cause” (as defined in the Employment Agreement),
(2) by the Grantee with “Good Reason” (as defined in the Employment Agreement)
or (3) by reason of retirement of the Optionee with the approval of the Board,
any portion of the Option that is then unvested shall vest immediately.

 

Subject to the limitations described in the foregoing provisions of this
Section 7, the Option may be exercised, to the extent vested, at any time within
ten (10) years from the Grant Date; provided that, if the Optionee’s employment
terminates as described above in Section 7(c), the Option may be exercised, to
the extent then vested, at any time within ninety (90) days from the date of
termination (provided that in no event may the Option be exercised more than ten
(10) years from the Grant Date), after which time the Option shall expire.  The
Committee may make such provision as it deems appropriate if the Optionee is on
approved leave of absence from employment by the Corporation (including its
Subsidiaries).

 

Section 8.  Notices.  Except as otherwise provided in this Agreement, any notice
to be given to the Corporation under this Agreement shall be addressed to the
Executive Compensation and Benefits Department—Stock Option (PB04A), Duke Energy
Corporation at P.O. Box 1244, Charlotte, North Carolina 28201-1244, and any
notice to be given to the Optionee under this Agreement shall be addressed to
the Optionee at the address for the Optionee obtained from the records of the
Corporation’s Executive Compensation and Benefits Department; provided, however,
that either party may substitute a different address by notice in writing to the
other.  Except as otherwise provided in this Agreement, any such notice shall be
deemed to have been duly given if and when enclosed in a properly sealed
envelope addressed as aforesaid and deposited, postage prepaid, in a post office
or branch post office regularly maintained by the United States Government.

 

Section 9.  No Employment Rights.  Nothing in the Plan or this Agreement shall
confer upon the Optionee the right to continue in the employment or the service
of the Company or any Subsidiary, or affect the right of the Corporation or any
Subsidiary to terminate the employment or service of the Optionee at any time
for any, or no, reason.

 

Section 10.  Successors and Assigns.  This Agreement shall bind and inure to the
benefit of, and be enforceable by, the Corporation, and its successors and
assigns, and the Optionee, and the Optionee’s successors and assigns expressly
permitted by Section 5.

 

Section 11.  Optionee Obligations under Employment Agreement and Violations
Thereof.  In accepting the Option, Optionee acknowledges that this Option is
subject to Optionee’s obligations under the confidentiality, noncompetition and
nonsolicitation provisions set forth in Section 9 of the Employment Agreement. 
The Optionee agrees that, in the event he violates the confidentiality,
noncompetition or nonsolicitation provisions set forth in Section 9 of the
Employment Agreement, (1) any Options then outstanding shall expire immediately
and (2) if such violation is after the termination of his employment, he will be
obligated to repay to the

 

4

--------------------------------------------------------------------------------


 

Corporation the amount of any gains realized by the Optionee upon the exercise
of Options (measured by the difference between the aggregate fair market value
on the date of exercise of shares underlying the Option and the aggregate
exercise price of the Option) within the one-year period prior to the first date
of the violation, with such sum reduced by any amount previously repaid pursuant
to this Section 11.  Such amount shall be paid to the Corporation in cash in a
single sum within ten (10) business days after the first date of the violation,
whether or not the Corporation has knowledge of the violation or has made a
demand for payment. Any such payment made following such date shall bear
interest at a rate equal to the prime lending rate of Citibank, N.A. (as
periodically set) plus 1%.

 

Section 12.  Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware applicable to
transactions that take place entirely within the State of Delaware and, where
applicable, the laws of the United States.

 

Section 13.  Determinations.  Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan,
the Certificate or this Agreement.

 

Section 14.  Conflicts with Plan, Correction of Errors, Section 409A and
Optionee’s Consent.  In the event that any provision of this Agreement conflicts
in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent necessary to cause such Plan provision to be
controlling.  In addition, in the event that any provision of this Agreement
and/or Plan conflicts in any way with a provision of the Employment Agreement,
the Employment Agreement provision shall be controlling and the applicable
provision of this Agreement and/or Plan shall be without force and effect to the
extent necessary to cause such Employment Agreement provision to be controlling,
except to the extent such treatment would constitute a material modification of
the Plan requiring stockholder approval.  In the event that, due to
administrative error, this Agreement does not accurately reflect an Award
properly granted to the Grantee pursuant to the Plan and the Employment
Agreement, the Corporation, acting through its Executive Compensation and
Benefits Department, reserves the right to cancel any erroneous document and, if
appropriate, to replace the cancelled document with a corrected document.  To
the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to the Optionee under Section 409A of the Code. 
This Agreement will be administered and interpreted in a manner consistent with
this intent, and any provision that would cause this Agreement to fail to
satisfy Section 409A of the Code will have no force and effect until amended to
comply therewith (which amendment may be retroactive to the extent permitted by
Section 409A of the Code).  The Corporation and the Optionee agree to work
together in good faith in an effort to comply with Section 409A of the Code
including, if necessary, amending this Agreement based on further guidance
issued by the Internal Revenue Service from time to time, provided that the
Corporation shall not be required to assume any increased economic burden.

 

By their execution of this Agreement, the Corporation and Optionee enter into
this Agreement and agree to be bound by its provisions.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS OF its agreement to be bound by the provisions of this Agreement,
DUKE ENERGY CORPORATION has caused this Agreement to be signed on its behalf by
its duly authorized officer effective this            day of
                          in duplicate.

 

ATTEST

DUKE ENERGY CORPORATION

 

 

 

 

By:

 

 

By:

 

 

 

James H. Hance, Jr.

Its:    Corporate Secretary

Its:    Chairman, Compensation Committee

 

6

--------------------------------------------------------------------------------


 

IN WITNESS OF Optionee’s acceptance of THE OPTION and Optionee’s agreement to be
bound by the provisions of this Agreement (including, but not limited to,
Section 11 hereof) and the Plan, Optionee has signed this Agreement effective
this                                          .

 

 

 

 

 

 

James E. Rogers

 

7

--------------------------------------------------------------------------------